Citation Nr: 1140336	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), with explosive disorder and panic disorder.

2.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in June 2008 and March 2009.  

In September 2011, during the course of the appeal, the Veteran had video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2010, during the course of the appeal, the Veteran raised contentions to the effect that service connection was warranted for a disorder involving his teeth.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, that claim is referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2009, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection or for an increased rating.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  

In this case, VA obtained or ensured the presence of records and reports reflecting the Veteran's VA treatment from January 2004 to December 2010; the report of a November 2006 audiologic examination by Ear Master; and the transcript of his September 2011 video conference with the undersigned Veterans Law Judge.  

In August 2007 and March 2009, VA examined the Veteran to determine the nature and extent of any hearing loss disability found to be present.  The VA examination reports show that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current hearing loss disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal with respect to the issue of entitlement to an increased rating for the Veteran's service-connected hearing loss disability.


Analysis

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

VA regulations address the question of whether the speech discrimination testing employed by VA in a quiet room with amplification of sounds accurately reflects the extent of hearing impairment.  Based upon research, two circumstances have been identified where alternative tables may be employed.  One is where the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  See 64 FR 25202. 25209, May 11, 1999.  This case does not fit either of these situations. 

In June 2004, during VA audiologic testing, the Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable(NA)
20
50
65
65
LEFT
NA
30
35
65
60

The average puretone threshold in the applicable frequency range was 50 decibels in the right ear and 48 decibels in the left ear (after rounding).  
Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  The presentation level was 70 decibels, also bilaterally.

Such findings translate to Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.

In November 2006, during audiologic testing at Ear Master, the Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
50
55
60
LEFT
NA
40
45
60
55

The average puretone threshold in the applicable frequency range was 51 decibels (after rounding) in the right ear and 50 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 72 percent in the left ear.  The presentation levels were 65 decibels in the right ear and 70 decibels in the left ear.

Such findings translates to Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.

In August 2007, during VA audiologic testing, the Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
55
65
75
LEFT
NA
35
40
65
55

The average puretone threshold in the applicable frequency range was 58 decibels (after rounding) in the right ear and 49 decibels (after rounding) in the left ear.  

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  The presentation level was 75 decibels, bilaterally.

Such findings translates to Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.

In March 2009, during VA audiologic testing, the Veteran demonstrated the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
60
70
75
LEFT
NA
45
50
70
70

The average puretone threshold in the applicable frequency range was 63 decibels (after rounding) in the right ear and 59 decibels (after rounding) in the left ear.  

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 percent in the left ear.  The presentation level was 75 decibels in the right ear and 70 decibels in the left ear.

Such findings translates to Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.

While the audiologic examinations performed by VA in June 2004 and August 2007 and the audiologic examination performed by Ear Master in November 2006 predate the period for which the Veteran seeks an increased rating, they are valuable for historic purposes to track the severity of the Veteran's hearing loss disability over time.  

In light of the foregoing, the Board finds that the Veteran currently has no worse than Level VI hearing acuity in his right ear and no worse than Level V hearing acuity in his left ear.  Such findings reflect the criteria for the 20 percent disability rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Accordingly, an increased rating is not warranted, and to that extent, the appeal is denied.  

In arriving at this decision, the Board has considered the Veteran's September 2011 testimony that his hearing acuity had deteriorated and that the most recent examination had been inadequate for rating purposes.  

During his September 2011 video conference, the Veteran testified that his hearing acuity had deteriorated since his most recent VA audiologic examination in March 2009.  In addition, he stated that the March 2009 VA audiologic examination had had reflected better hearing acuity than he actually had.  He testified that during his March 2009 examination, he had indicated to the examiner that he heard sounds, when in fact, he had not actually done so.  He also stated that at the examiner coached him in his responses, asking him to guess at words that he thought he heard during speech reception testing.  It was also noted that the speech reception testing was performed twice using the same word list, so that the Veteran was familiar with the correct response during the second test.  In this regard, the Veteran's representative questioned the presentation level of 70 and 75 decibels associated with the speech reception testing.  The representative stated that according to his research, such a high presentation level would not adequately reflect the Veteran's ability to hear conversation in a crowded environment.  For these reasons, the Veteran felt that his most recent VA examination had been inadequate.  Accordingly, the Veteran requested that another VA audiologic examination be scheduled to determine the extent of his service-connected hearing loss disability.  

An examination which was adequate for purposes of determination of the claim by the RO will ordinarily be adequate for purposes of the Board's determination, except to the extent that the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Prec. Op. VA Gen. Counsel 11-95 (Duty to Assist - Contemporaneous Examination Requirement (1995)).  In requesting a reexamination, however, the Veteran must come forward with at least some evidence that there has in fact been a material change in his or her disability when that veteran seeks a rating increase.  A bald, unsubstantiated claim for an increase in disability rating is not evidence of a material change in that disability and is insufficient to trigger VA's responsibility to request a reexamination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. Aug. 2, 1999), mot. for rehearing en banc denied, No. 99-7015 (Fed. Cir. Oct. 19, 1999) (en banc) (unpublished order), cert. denied, 120 S. Ct. 1960 (S. Ct. May 15, 2000) (No. 99-1191).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, the Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Despite the Veteran's testimony that his hearing acuity has deteriorated since his March 2009 VA audiologic examination, he has presented no objective evidence to substantiate that testimony.  Moreover, he has presented no objective evidence to substantiate his testimony that the March 2009 VA audiologic test results were invalid.  Indeed, the VA March 2009 VA examiner reported that the test reliability was good.  In addition, the Board notes that the March 2009 examination was the fourth audiologic examination that the Veteran had taken in less than 5 years, so he was, or should have been, familiar with the process.  Under such circumstances, it begs credulity to suggest that during the March 2009 test, he was confused to the extent that he responded to sounds he actually did not hear or that he had problems with speech reception testing.  As to his representative's contention that the presentation level was too high to adequately assess the Veteran's ability to hear in a crowded environment, the Board notes that as a layman, the representative does not have the medical training or experience to render such an opinion.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this regard the Board notes that the presentation level during the March 2009 speech reception testing was consistent with the presentation levels associated with the Veteran's June 2004 and August 2007 audiologic testing by VA and the November 2006 audiologic examination by Ear Master.  

In light of the foregoing, the Board finds that the methodology is generally consistent and show that the March 2009 VA examination is adequate to rate the Veteran's current level of hearing loss disability.  In the absence of any objective evidence to substantiate a material change in his hearing acuity since the last examination or any objective evidence that the March 2009 VA examination produced invalid results, the Board concludes that an additional audiologic examination is not warranted.  Accordingly, the request for an additional examination is denied.

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.
In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected hearing loss disability.  While the most recent examiner has found that the Veteran's hearing loss disability affects his ability to hear or understand the television, telephone, or conversations, the record does not show that the Veteran has required frequent hospitalizations for that disorder or that it causes marked interference with employment.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for a hearing loss disability is denied.


REMAND

The Veteran also seeks entitlement to service connection for a psychiatric disorder, claimed as PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.
In conjunction with his claim of entitlement to service connection for PTSD, the Veteran has reported several stressors.  In October 2009, he reported that the ship to which he was assigned, LST-735, got caught in a severe winter storm and suffered extensive damage.  During his September 2011 video conference, the Veteran testified that on another occasion, he and four other sailors left his ship, LST-735, in a small boat to retrieve mail and that they effectively became lost at sea when they had difficulty getting back to the ship.  Finally, the Veteran testified that his ship had received enemy fire.  In June 2009 and during his video conference, the Veteran reported that these incidents had occurred between January 1, 1953 and March 31, 1953.  To date, the ship's logs for the LST-735 have only been received for the period from January 10 through January 20, 1953.

From November 2006 to July 2007, the Veteran was treated by Dr. R. T. W. for the following Axis I diagnoses:  PTSD, dysthymic disorder, generalized anxiety disorder, intermittent explosive disorder, insomnia, panic disorder with agoraphobia, and obsessive compulsive disorder with poor insight.  

In November 2007, the RO deferred a decision on the Veteran's claim of entitlement to service connection for PTSD.  The RO did, however, deny the Veteran's claims of entitlement to service connection for depression, anxiety disorder, and dysthymic disorder.  Later that month, the Veteran was notified of those decisions, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

In June 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD to include explosive disorder and panic disorder.  The Veteran disagreed with those decisions, and this appeal ensued.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, however, the Veteran has not requested that VA reopen his claims of entitlement to service connection for depression, anxiety disorder, and dysthymic disorder.  Therefore, the Board will limit its considerations to the Veteran's appeal with respect to his claim of entitlement to service connection for PTSD, including explosive disorder and panic disorder.

VA treatment records show that in June 2008, the Veteran was being evaluated for PTSD.  In December 2009, the Veteran's PTSD screen was positive.  In June 2010, the Veteran's VA primary care physician evaluated the Veteran with respect to feelings of hopelessness, suicidal thoughts, plans, or attempts.  The Veteran was reportedly comfortable with his current treatment.  

During his September 2011 video conference, the Veteran suggested that he was receiving or soon would receive treatment for a psychiatric disorder.  Other than the foregoing, there are no VA records reflecting the Veteran's treatment for PTSD.  

To date, the Veteran has not been examined by VA to determine the nature and etiology of any psychiatric disability found to be present.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the name of the VA medical facility and the dates he was treated for a psychiatric disorder, including PTSD.  Then obtain those records from the VA medical facility identified by the Veteran.  A negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Through official channels, such as the National Archives and Records Administration, request the deck logs for the LST-735 for the period from January 1, 1953 through January 9, 1953 and for the period from January 21, 1953 through March 31, 1953.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)

3.  When the actions requested in parts 1 and 2 have been completed, send a list of the Veteran's stressors and any relevant documentation to the U. S. Army and Joint Services Records Research Center (JSRRC), 7701 Telegraph Road, Kingman Building, Room 2C08, Alexandria, VA 22315-3802.  Request that the claimed stressors be verified.

4.  When the actions in parts 1, 2, and 3 have been completed, and if any of the stressors cited by the Veteran are verified, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder  and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

If PTSD is diagnosed, the examiner must confirm that the claimed stressor is adequate to support the diagnosis and that the Veteran's symptoms are related to the claimed stressor.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's PTSD is the result of his verified stressful experience(s) in service.

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  It should be indicated whether any notice that was sent was returned as undeliverable.

5.  When the actions requested in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for PTSD, including explosive disorder and panic disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  Indeed, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


